                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

   LAUREN BLAZER, ERICA SPIRES, and                  )
   DAVID SANZ,                                       )
                                                     )              3:18-CV-00097-DCLC
                                                     )
                  Plaintiffs,                        )
                                                     )
           vs.                                       )
                                                     )
   BUDDY GREGG MOTOR HOMES, LLC,                     )
                                                     )
                  Defendant




                                               ORDER

          The parties have filed multiple motions in the present case. A telephonic status conference

   is set for Friday, October 11, 2019 at 1:30 p.m. to discuss the pending motions. Defendant’s

   counsel shall initiate a conference call with counsel for Plaintiffs after which all participating

   counsel shall call chambers at (423) 787-7400 at the appointed time.

          SO ORDERED:




                                                s/ Clifton L. Corker
                                                United States District Judge




Case 3:18-cv-00097-DCLC-HBG Document 61 Filed 10/09/19 Page 1 of 1 PageID #: 1025
